188 S.W.3d 34 (2006)
Daniel TRAIN, et al., Appellant,
v.
Barbara J. BUSENBARRICH, Respondent.
No. WD 64604.
Missouri Court of Appeals, Western District.
February 7, 2006.
Motion for Rehearing and/or Transfer Denied March 28, 2006.
Application for Transfer Denied May 2, 2006.
Phillip A. Burdick, St. Joseph, MO, for appellant.
Dennis E. Davidson, Kansas City, MO, for respondent.
Before ROBERT G. ULRICH, P.J., PATRICIA A. BRECKENRIDGE, and JAMES M. SMART, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 28, 2006.

ORDER
PER CURIAM.
Daniel and Shirley Train appeal from the judgment of the trial court in favor of *35 Barbara Busenbarrich in their personal injuries claim arising out of an automobile accident. The Trains raise nine points on appeal regarding claimed evidentiary and instructional errors. The judgment of the trial court is affirmed. Rule 84.16(b).